Exhibit 10.25
Forward Air Coporation Logo [forwardair.jpg]
 


Date:                                  






Name of Officer:


As you know, participants in our fiscal year 2010 annual incentive plan are
eligible to receive payment of a discretionary annual incentive award, as a
scaled percentage of base salary, depending on our level of achievement of
specified operating income goals for the year.  Annual incentive awards are
typically determined by the compensation committee of our board of directors in
February of the following year after our audited consolidated financial
statements for the relevant fiscal year have been published.


We are pleased to announce that the compensation committee has determined to pay
the annual incentive awards for fiscal year 2010 performance under a two-step
process as described below and subject to the recipients’ agreeing to the
following terms and conditions of payment.  Specifically, ninety percent (90%)
of your estimated annual incentive award amount will be paid on or before
December 31, 2010, with such amount to be determined based on our projected
income from operations for fiscal year 2010 as reasonably estimated using the
then-available information.  The balance, if any, of the annual incentive award
amount earned will be paid in 2011 as soon as practicable after the audited
consolidated financial statements for fiscal year 2010 have been published and
the aggregate amount of the annual incentive award earned for fiscal year 2010
is determined.


The aggregate amount of your fiscal year 2010 annual incentive award will be
determined based upon our income from operations for fiscal year 2010 as
reported in our audited consolidated financial statements for fiscal year
2010.  Consequently, if the gross amount of the fiscal year 2010 annual
incentive award payment paid to you before year end exceeds the aggregate amount
of the award determined to have been earned by you based on the audited
consolidated financial statements, you will be required to repay any excess
amount to the company.  To facilitate any such repayment, to the extent that the
repayment amount is not paid by you to the company via a check or wire transfer,
the company will be entitled to offset any other compensation payable to you
from the company until the overpayment has been recouped in full.


Notwithstanding anything in this letter agreement to the contrary, your annual
incentive award shall not be deemed fully earned and vested, even if paid, to
the extent the incentive award becomes subject to recoupment pursuant to the
provisions of Section 304 of the Sarbanes-Oxley Act, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
promulgated under either such Act, and/or pursuant to the provisions of any
clawback or recoupment policy adopted by the company, whether now or hereafter
existing.


We hope you find this two-step payment process for the fiscal year 2010 annual
incentive award helpful.  We do not know whether the two-step payment process
will be followed for future year awards.  That determination will be made by the
compensation committee on a year-by-year basis.


If you have questions regarding this payment process, you may contact our Chief
Legal Officer, Matthew Jewell, at 404-362-2468 or at
mjewell@forwardair.com.  Otherwise, please return a countersigned copy of this
letter to his attention at Forward Air Corporation, 2750 South Point Drive,
Forest Park, GA 30297 to acknowledge your agreement to the terms and conditions
of payment of your fiscal year 2010 annual incentive award.  Please also keep a
copy of this letter for your records.


                                        Kind regards,
                                                                  



                                        Bruce A. Campbell
                                        Chairman, President and
                                        Chief Executive Officer
*****************


ACKNOWLEDGMENT:


By my signature below, I hereby acknowledge that I have read and understand the
contents of this letter and agree that the receipt of any payment in connection
with my fiscal year 2010 annual incentive award shall be subject to the terms
and conditions described in this letter.




By: __________________________________      Date: _________________________